Cite as 2015 Ark. App. 294

                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CR-14-832

MARK TODD MORRIS                                 Opinion Delivered May 6, 2015
                                APPELLANT
                                                 APPEAL FROM THE BENTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2013-0619-1]

STATE OF ARKANSAS                                HONORABLE ROBIN F. GREEN,
                                 APPELLEE        JUDGE

                                                 SUPPLEMENTATION OF
                                                 ADDENDUM ORDERED



                                RITA W. GRUBER, Judge

       Mark Todd Morris was convicted by a jury on one count of failure to comply with

registration and reporting requirements—a violation of Arkansas Code Annotated section 12-

12-904 (Supp. 2013)—and three counts of registered sex offender unlawfully residing near a

school, public park, youth center, or daycare—violations of Arkansas Code Annotated section

5-14-128 (Repl. 2013). He was sentenced as a habitual offender to imprisonment in the

Arkansas Department of Correction for consecutive terms totaling twenty-two years. He

raises one point on appeal, contending that the State failed to introduce sufficient evidence

that he was required to register as a sex offender under Arkansas Code Annotated section 12-

12-904. We are unable to address the merits of his appeal at this time because of a deficiency

in the addendum to his brief.

       The addendum to an appellant’s brief “must include . . . all notices of appeal.” Ark.
                                Cite as 2015 Ark. App. 294

Sup. Ct. R. 4-2(8)(A)(i) (2014). We direct Morris to correct the deficiency we have noticed

by filing, within seven calendar days from the date of this opinion, a supplemental addendum

that contains any notices of appeal in this case. Ark. Sup. Ct. R. 4-2(b)(4). We strongly

encourage him, prior to filing the supplemental addendum, to review our rules as well as his

abstract and addendum to ensure that no additional deficiencies are present.

       Supplementation of addendum ordered.

       VIRDEN and WHITEAKER, JJ., agree.

       David Hogue, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                             2